PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/903,988
Filing Date: 8 Jan 2016
Appellant(s): Roach et al.



__________________
Patricia Whitehouse (Reg. No: 48,137)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/11/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding the rejection of Claims 1, 5-6, 9-13, 15-19, and 22-25
The Office respectfully disagrees with the Appellant’s arguments that the combination of Macchia, Maheshwari, and Das does not teach all of the elements of the independent claims.  First, the Appellant argues that Maheshwari does not appear to teach a heating element in the form of a net or mat as claimed.  The Appellant argues that Maheshwari teaches that each heater strip (62) can be a unitary mat but does not teach that the heating element as a whole is in the form of a net or mat and that Maheshwari indicates, in Paragraph [0033], that the use of heater strips improves the ability to resist delamination and fatigue, thus distinguishing the heater strips from a net or mat.  In addition, the Appellant argues that Maheshwari fails to disclose a teaching directed to a nacelle comprising plated segments.  Second, the Appellant argues that Das does not explicitly contemplate a substrate which is a metal-coated polymer, and a person of ordinary skill in the art, based on the teachings of Das, would not apply the sandwich interlayer transient liquid phase (TLP) bonding method to a metal-coated polymer.  The Appellant argues that Das discloses examples of TLP bonding where the substrates are held at 1129°C for 4 hours, and since many high temperature polymers have degradation temperatures in the 300-400°C range, the Appellant argues that maintaining a temperature in excess of 1000°C for 4 hours would be expected to degrade the polymer.  Accordingly, the Appellant argues, a person of ordinary skill 
With respect to the Appellant’s argument that Maheshwari does not teach a heating element in the form of a net or mat, Maheshwari does disclose a heating element in the form of a net or mat.  Maheshwari discloses a heating element (62) (see Paragraph [0023], Lines 13-15), and this heating element is in the form of a mat (Paragraph [0024], Lines 4-5 recite “each strip (62) is a unitary mat”) (also see Page 5 of the Final Rejection).  Element (62) of Maheshwari is considered as the claimed heating element (see Page 5 of the Final Rejection), and Maheshwari discloses the whole heating element being a mat.  The Appellant claims “a heating element in the form of a net or mat”, and Maheshwari discloses said heating element (62) in the form of a mat.  In addition, the Appellant’s arguments directed to Paragraph [0033] of Maheshwari are not applicable to the cited embodiments relied upon in the rejection of record, specifically because Paragraph [0033] refers to the embodiment of Figures 5-6 with heating laminae incorporated within the laminate the structure of the nacelle, whereas the rejection of record relies upon the embodiment of Figures 2-4, which discloses a heating element in the form of a mat as claimed.  The Appellant’s arguments directed to the advantages of the laminae of the embodiments of Figures 5-6 teaching away from the claimed invention are not applicable, since the Examiner has relied only upon the embodiment of Figures 2-4.  
With respect to the Appellant’s arguments regarding the combination of Macchia and Maheshwari, Macchia already teaches a nacelle having a metallic plating layer comprising plated segments, and Maheshwari discloses a nacelle (50) comprising segments stacked on top of one another (52, 54, 56), the segments being similar to the plated segments of the metallic plating layer of Macchia.  Therefore, one of ordinary skill in the art would combine the teachings of Macchia and Maheshwari, as both comprise nacelles having portions with multiple segments (the metallic plating layer (24) of the nacelle of Macchia 
With respect to the Appellant’s arguments against the combination of Macchia, Maheshwari, and Das, regarding the teachings of Das with respect to the TLP bonding process, a person of ordinary skill would apply a sandwich interlayer TLP bonding method, as taught by Das, to a metal-coated polymer.  The Appellant argues that the method of Das, i.e. holding the substrates and bonding materials at 1129°C for 4 hours, would cause polymer degradation and thus is not suitable for use with the nacelle of Macchia, as modified by Maheshwari.  However, the Appellant’s argument is based only on a single embodiment taught by Das and improperly fails to consider the teachings of the prior art as a whole.  The Examiner must consider a prior art’s broad disclosure, and thus Das may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art (See MPEP 2123).  As such, the Examiner must consider that Das has specifically taught tailoring the TLP bonding process to the material used in said bonding process.  Das discloses a method of TLP bonding for components, including gas turbine engine components, and that, in the TLP bonding process, “The predetermined temperature comprises a temperature above the melting point of the outer bonding layers, below the melting point of the middle bonding layer, and below the melting point of the substrates.  The predetermined amount of time comprises enough time to at least substantially melt the outer bonding layers” (Column 2, Lines 53-58) and “…a narrower melting point difference may be acceptable in other cases, while a broader melting point difference may be necessary in other cases in order to avoid exposing the substrates to temperatures where deleterious effects on the substrates may be realized” (Column 6, Lines 24-28).  Therefore, Das discloses that the temperature used in the TLP bonding process would be altered based on the materials being bonded (in this case, based on the metal-coated polymer of the nacelle of Macchia), so as “to avoid exposing the substrates to temperatures where deleterious effects on 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L SEHN/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/WOODY A LEE JR/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.